UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6484


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OSHAY TERRELL JONES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:13-cr-00038-MFU-RSB-1;
7:16-cv-80894-MFU-RSB)


Submitted: February 28, 2018                                      Decided: March 12, 2018


Before FLOYD and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


Oshay Terrell Jones, Appellant Pro Se. Ronald Andrew Bassford, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oshay Terrell Jones appeals the district court’s order dismissing his 28 U.S.C.

§ 2255 (2012) motion. We granted a partial certificate of appealability and ordered the

Government to respond on the issue of whether the district court abused its discretion in

denying, without an evidentiary hearing, Jones’ claim that he rejected a favorable plea

offer based on his trial counsel’s allegedly erroneous advice. We now affirm in part and

dismiss in part.

       In its response brief, the Government contends that Jones abandoned the claim on

which we granted a certificate of appealability. We agree. Jones requested that the

district court strike the claim, and Jones thereafter failed to present any further argument

on the claim in the district court. Jones’ assertion that he was, in fact, requesting that the

district court strike the Government’s arguments on the claim is not credible.

Accordingly, we affirm the portion of the district court’s order dismissing this claim. See

United States ex rel. Drakeford v. Tuomey, 792 F.3d 364, 375 (4th Cir. 2015).

       We have independently reviewed the record as to Jones’ remaining claims and

conclude that Jones is not entitled to a certificate of appealability on those claims. See 28

U.S.C. § 2253(c)(2) (2012); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly,

we deny a certificate of appealability as to those claims and dismiss that portion of the

appeal. We dispense with oral argument because the facts and legal contentions are




                                              2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                          3